Case 1:19-cv-07239-VM-SN Document 127-23 Filed 12/10/20 Page 1 of 126




                   EXHIBIT 23
                 Case 1:19-cv-07239-VM-SN Document 127-23 Filed 12/10/20 Page 2 of 126

                               IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF NEW YORK


           THE PHILLIES, a Pennsylvania limited
           partnership,
                                                        CIVIL ACTION NO. 19-7239
                                Plaintiff,

                    v.
                                                        JURY TRIAL DEMANDED
           HARRISON/ERICKSON,
           INCORPORATED, a New York corporation,
           HARRISON ERICKSON, a partnership, and
           WAYDE HARRISON and BONNIE
           ERICKSON,

                                Defendants.



                                    Appendix A to Plaintiff’s Supplemental

                             Response to Defendants’ Interrogatory Nos. 5 and 6




DM2\10804122.3
             Case 1:19-cv-07239-VM-SN Document 127-23 Filed 12/10/20 Page 3 of 126




  ID         Sample Image of Derivative or   Descriptive   Sample Bates    Approx.      Author /
  No.           Non-Infringing Work            Title        Number(s)       Date of    Designer /
                                                                           Creation    Licensee

  1                                          Art: 1980     PHAN0010721,    2007       Harrison /
                                             World         PHAN0001286                Erickson
                                             Champs




  2                                          Art: 2004     PHAN0009552,    2004       Harrison /
                                             Inaugural     PHAN0009553,               Erickson
                                             Season        PHAN0009613,
                                                           PHAN0009631,
                                                           PHAN0010684,
                                                           PHAN0011089,
                                                           PHAN0010664,
                                                           HE000583



  3                                          Art: A Star is PHAN0000880,   1988       Len Epstein
                                             Reborn         PHAN0005929,
                                                            PHAN0005926,
                                                            PHAN0005928




                                                  2
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
P URSUANT TO PROTECTIVE ORDER
             Case 1:19-cv-07239-VM-SN Document 127-23 Filed 12/10/20 Page 4 of 126

  4                                        Art: All     PHAN0002474    2017    Len Epstein
                                           Phanatics
                                           Here




  5                                        Art:         PHAN0006358    1992    Harrison /
                                           Appearance                          Erickson
                                           Art 1




  6                                        Art:         PHAN0000082,   1989    Harrison /
                                           Appearance   PHAN0000156,           Erickson
                                           Art 2        PHAN0000158,
                                                        PHAN0000161




  7                                        Art:         PHAN0000157,   1989    Harrison /
                                           Appearance   PHAN0000159            Erickson
                                           Art 3




                                                3
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
P URSUANT TO PROTECTIVE ORDER
             Case 1:19-cv-07239-VM-SN Document 127-23 Filed 12/10/20 Page 5 of 126

  8                                        Art: Asian     HE000160,      2005   Harrison /
                                           Day Phanatic   HE000593              Erickson




  9                                        Art:           PHAN0000869    1986   Len Epstein
                                           Balancing




  10                                       Art:           PHAN0000634,   1986   Len Epstein
                                           Balancing      PHAN0009598,
                                           Pennants       PHAN0010649




                                               4
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
P URSUANT TO PROTECTIVE ORDER
             Case 1:19-cv-07239-VM-SN Document 127-23 Filed 12/10/20 Page 6 of 126

  11                                       Art: Ball &   PHAN0000080    1987   Len Epstein
                                           Mit




  12                                       Art: Beach    PHAN0000443    1986   Len Epstein
                                           Towel




  13                                       Art: Beach    PHAN0007746,   1996   Harrison /
                                           Towel         HE000563              Erickson




                                                5
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
P URSUANT TO PROTECTIVE ORDER
             Case 1:19-cv-07239-VM-SN Document 127-23 Filed 12/10/20 Page 7 of 126

  14                                       Art: Beach   PHAN0007723    1996    Harrison /
                                           Towel                               Erickson




  15                                       Art:         PHAN0000398,   1986    Len Epstein
                                           Birthday     PHAN0000399,
                                           Card         PHAN0000400,
                                                        PHAN0000720,
                                                        PHAN0000867

  16                                       Art:         PHAN0000092,   1987    Len Epstein
                                           Birthday     PHAN0000094,
                                           Card         PHAN0000096




                                               6
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
P URSUANT TO PROTECTIVE ORDER
             Case 1:19-cv-07239-VM-SN Document 127-23 Filed 12/10/20 Page 8 of 126

  17                                       Art:        PHAN0000394,   1989     Len Epstein
                                           Birthday    PHAN0000009
                                           Card




  18                                       Art:        PHAN0000101    1990     Len Epstein
                                           Birthday
                                           Card




                                               7
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
P URSUANT TO PROTECTIVE ORDER
             Case 1:19-cv-07239-VM-SN Document 127-23 Filed 12/10/20 Page 9 of 126

  19                                       Art:        PHAN0000102,   1990     Len Epstein
                                           Birthday    PHAN0000106,
                                           Card        PHAN0000107




  20                                       Art:        PHAN0000104,   1990     Len Epstein
                                           Birthday    PHAN0000105,
                                           Card        PHAN0000097




                                               8
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
P URSUANT TO PROTECTIVE ORDER
            Case 1:19-cv-07239-VM-SN Document 127-23 Filed 12/10/20 Page 10 of 126

  21                                       Art:        PHAN0000403,   1990     Len Epstein
                                           Birthday    PHAN0000405,
                                           Card        PHAN0000421




  22                                       Art:        PHAN0000648    1993     Len Epstein
                                           Birthday
                                           Card




                                               9
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
P URSUANT TO PROTECTIVE ORDER
            Case 1:19-cv-07239-VM-SN Document 127-23 Filed 12/10/20 Page 11 of 126

  23                                       Art:        PHAN0000725,   1997     Len Epstein
                                           Birthday    PHAN0000727,
                                           Card        PHAN0000876




  24                                       Art:        PHAN0000733,   2000     Len Epstein
                                           Birthday    PHAN0000735,
                                           Card        PHAN0000878




                                               10
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
P URSUANT TO PROTECTIVE ORDER
            Case 1:19-cv-07239-VM-SN Document 127-23 Filed 12/10/20 Page 12 of 126

  25                                       Art:        PHAN0000099,   1986     Len Epstein
                                           Birthday    PHAN0000394,
                                           Envelope    PHAN0000401,
                                                       PHAN0000475




  26                                       Art:        PHAN0000402    1987     Len Epstein
                                           Birthday
                                           Invite




  27                                       Art:        PHAN0000407    1988     Len Epstein
                                           Birthday
                                           Invite




                                               11
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
P URSUANT TO PROTECTIVE ORDER
            Case 1:19-cv-07239-VM-SN Document 127-23 Filed 12/10/20 Page 13 of 126

  28                                       Art:        PHAN0000409,   1989     Len Epstein
                                           Birthday    PHAN0000415
                                           Invite




  29                                       Art:        PHAN0000422,   1991     Len Epstein
                                           Birthday    PHAN0000433,
                                           Invite      PHAN0000434,
                                                       PHAN0000435




                                               12
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
P URSUANT TO PROTECTIVE ORDER
            Case 1:19-cv-07239-VM-SN Document 127-23 Filed 12/10/20 Page 14 of 126




  30                                       Art:        PHAN0000108   1992      Len Epstein
                                           Birthday
                                           Invite




                                               13
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
P URSUANT TO PROTECTIVE ORDER
            Case 1:19-cv-07239-VM-SN Document 127-23 Filed 12/10/20 Page 15 of 126

  31                                       Art:        PHAN0000729,   1998     Len Epstein
                                           Birthday    PHAN0000731
                                           Invite




  32                                       Art:        PHAN0007934,   1999     Len Epstein
                                           Birthday    PHAN0007935
                                           Invite




                                               14
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
P URSUANT TO PROTECTIVE ORDER
            Case 1:19-cv-07239-VM-SN Document 127-23 Filed 12/10/20 Page 16 of 126

  33                                       Art:           PHAN0001453,   2001   Len Epstein
                                           Birthday       PHAN0007805
                                           Invite




  34                                       Art: Book      PHAN0001368,   2009   Len Epstein /
                                           Shelf Design   PHAN0001369           Jack
                                                                                McDonald




                                               15
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
P URSUANT TO PROTECTIVE ORDER
            Case 1:19-cv-07239-VM-SN Document 127-23 Filed 12/10/20 Page 17 of 126

  35                                       Art: Button   HE000568       1994   Harrison /
                                           Art                                 Erickson




  36                                       Art: Camera   PHAN0009612,   1994   Harrison /
                                           Ready         PHAN0009618,          Erickson
                                                         PHAN0009632,
                                                         PHAN0010920,
                                                         PHAN0010663,
                                                         PHAN0010671,
                                                         PHAN0010685,
                                                         HE000043

  37                                       Art: Card     PHAN0000444,   1987   Len Epstein
                                                         PHAN0000445,
                                                         PHAN0000446,
                                                         PHAN0000874




                                               16
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
P URSUANT TO PROTECTIVE ORDER
            Case 1:19-cv-07239-VM-SN Document 127-23 Filed 12/10/20 Page 18 of 126

  38                                       Art: Card     PHAN0000487    1987   Len Epstein




  39                                       Art: Catch    PHAN0000003    1986   Len Epstein




  40                                       Art: Coming   PHAN0009614,   1999   Harrison /
                                           Soon          PHAN0009622,          Erickson
                                                         PHAN0009623,
                                                         PHAN0009624,
                                                         PHAN0009633,
                                                         PHAN0002992,
                                                         PHAN0010665,
                                                         PHAN0010675,
                                                         PHAN0010676,
                                                         PHAN0010677,
                                                         HE000595,
                                                         HE000596




                                               17
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
P URSUANT TO PROTECTIVE ORDER
            Case 1:19-cv-07239-VM-SN Document 127-23 Filed 12/10/20 Page 19 of 126

  41                                       Art: Coming    HE000590,      2006   Harrison /
                                           Soon Red       HE002085              Erickson




  42                                       Art: Decal     PHAN0000083,   1992   Harrison /
                                                          PHAN0000087,          Erickson
                                                          PHAN0000770




  43                                       Art: Falling   PHAN0000011    1987   Len Epstein




  44                                       Art: Fill Me   PHAN0000486    1986   Len Epstein
                                           Up




                                               18
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
P URSUANT TO PROTECTIVE ORDER
            Case 1:19-cv-07239-VM-SN Document 127-23 Filed 12/10/20 Page 20 of 126

  45                                       Art: Follow   PHAN0000633     1986   Len Epstein
                                           Me to the Vet



  46                                       Art: Frisbees PHAN0000635     1986   Len Epstein




  47                                       Art: Fun Van PHAN0000643      1988   Len Epstein




  48                                       Art: Get       PHAN0000654,   1993   Harrison /
                                           Behind ‘Em     HE000569,             Erickson
                                                          HE000570




  49                                       Art: Get the   PHAN0000627    1988   Len Epstein
                                           Feeling



  50                                       Art: Get The   PHAN0000642    1988   Len Epstein
                                           Feeling 2




                                               19
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
P URSUANT TO PROTECTIVE ORDER
            Case 1:19-cv-07239-VM-SN Document 127-23 Filed 12/10/20 Page 21 of 126

  51                                       Art: Here to   PHAN0000769,   1995     Harrison /
                                           Say            HE000505,               Erickson
                                                          HE000506




  52                                       Art: Keys      PHAN0000485    1986     Len Epstein




  53                                       Art: Leaning   PHAN0000644    1989     Len Epstein
                                           Pose




  54                                       Art: Make      PHAN0011068    2003 /   Build-a-Bear
                                           Your Own                      2004     Workshop
                                           Phanatic
                                           Logo



                                               20
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
P URSUANT TO PROTECTIVE ORDER
            Case 1:19-cv-07239-VM-SN Document 127-23 Filed 12/10/20 Page 22 of 126

  55                                       Art: Mug       PHAN0000473    1990   Len Epstein




  56                                       Art: NFL       PHAN0012344    2017   Fathead LLC /
                                           Phanatic       at                    Hunt
                                           Fathead        PHAN0012364           Auctions Inc.
                                                                                / Len Epstein




  57                                       Art: Olympic   PHAN0010899,   2012   Harrison /
                                                          HE000501              Erickson




  58                                       Art:           PHAN0009621,   2004   Len Epstein
                                           Phanatic       PHAN0001365,
                                           About          PHAN0009611,
                                           Reading 1      PHAN0010662,
                                                          PHAN0010674,
                                                          PHAN0011019,
                                                          PHAN0011072
                                               21
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
P URSUANT TO PROTECTIVE ORDER
            Case 1:19-cv-07239-VM-SN Document 127-23 Filed 12/10/20 Page 23 of 126

  59                                       Art:        PHAN0009625,   2004     Len Epstein
                                           Phanatic    PHAN0010678,
                                           About       PHAN0011021
                                           Reading 2




  60                                       Art:        PHAN0011017,   2004     Len Epstein
                                           Phanatic    PHAN0011069
                                           About
                                           Reading 3




  61                                       Art:        PHAN0011021,   2004     Len Epstein
                                           Phanatic    PHAN0011071
                                           About
                                           Reading 4




                                               22
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
P URSUANT TO PROTECTIVE ORDER
            Case 1:19-cv-07239-VM-SN Document 127-23 Filed 12/10/20 Page 24 of 126

  62                                       Art:            PHAN0000636    1987     Harrison /
                                           Phanatic                                Erickson
                                           About Safety




  63                                       Art:            PHAN0009627,   2003 /   MLB /
                                           Phanatic        PHAN0010680    2004     Gregory
                                           Attic                                   Rothweiler




  64                                       Art:            HE000610                Harrison /
                                           Phanatic                                Erickson
                                           Line Art




  65                                       Art:            PHAN0001501    2005     Len Epstein
                                           Phantastic
                                           Journey Title
                                           Page Art




                                               23
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
P URSUANT TO PROTECTIVE ORDER
            Case 1:19-cv-07239-VM-SN Document 127-23 Filed 12/10/20 Page 25 of 126

  66                                       Art: Phred      HE000637       2000   Harrison /
                                           Costume         HE000638,             Erickson
                                           Design          HE000656,
                                                           HE000913




  67                                       Art: Phun       PHAN0006056    1990   Len Epstein
                                           Meal




  68                                       Art: Pointing   PHAN0000005,   1987   Len Epstein
                                                           PHAN0000006,
                                                           PHAN0000007




  69                                       Art:            PHAN0000397,   1986   Len Epstein
                                           Postcard        PHAN0000869




                                               24
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
P URSUANT TO PROTECTIVE ORDER
            Case 1:19-cv-07239-VM-SN Document 127-23 Filed 12/10/20 Page 26 of 126

  70                                       Art: Real     PHAN0009533,   2004   Harrison /
                                           Grass Real    PHAN0009536,          Erickson
                                           Fun           PHAN0009615,
                                                         PHAN0009630,
                                                         PHAN0010666,
                                                         PHAN0010683,
                                                         PHAN0010947,
                                                         PHAN0011088,
                                                         HE000510




  71                                       Art: Self     PHAN0000062,   1984   Harrison /
                                           Portrait      PHAN0000063           Erickson




  72                                       Art: Stars    HE000491,      1994   Harrison /
                                                         HE002072              Erickson




  73                                       Art: Statue   PHAN0001899,   2010   Icon Poly
                                           Sketch        PHAN0001900




                                               25
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
P URSUANT TO PROTECTIVE ORDER
            Case 1:19-cv-07239-VM-SN Document 127-23 Filed 12/10/20 Page 27 of 126

  74                                       Art: Style   PHAN0009617,   2002    MLB
                                           Guide 3D     PHAN0009690,
                                           Turnaround   PHAN0002580,
                                           Back 2002    PHAN0011097,
                                                        PHAN0009710,
                                                        PHAN0010670




  75                                       Art: Style   PHAN0009644,   2008    Harrison /
                                           Guide 3D     PHAN0009655,           Erickson
                                           Turnaround   PHAN0009661,
                                           Back 2008    PHAN0009671,
                                                        PHAN0009675,
                                                        PHAN0009677,
                                                        PHAN0009705,
                                                        PHAN0009707,
                                                        PHAN0001815,
                                                        PHAN0002580,
                                                        PHAN0010690,
                                                        PHAN0010722,
                                                        PHAN0010722,
                                                        PHAN0011097,
                                                        HE000034
  76                                       Art: Style   PHAN0009617,   2002    MLB
                                           Guide 3D     PHAN0009690,
                                           Turnaround   PHAN0002580,
                                           Front 2002   PHAN0011097,
                                                        PHAN0009710,
                                                        PHAN0010670




                                               26
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
P URSUANT TO PROTECTIVE ORDER
            Case 1:19-cv-07239-VM-SN Document 127-23 Filed 12/10/20 Page 28 of 126

  77                                       Art: Style   PHAN0009644,   2008    Harrison /
                                           Guide 3D     PHAN0009655,           Erickson
                                           Turnaround   PHAN0009661,
                                           Front 2008   PHAN0009671,
                                                        PHAN0009675,
                                                        PHAN0009676,
                                                        PHAN0009705,
                                                        PHAN0009707,
                                                        PHAN0001815,
                                                        PHAN0002580,
                                                        PHAN0010690,
                                                        PHAN0010722,
                                                        PHAN0010722,
                                                        PHAN0011097,
                                                        HE000034,
                                                        HE000102
  78                                       Art: Style   PHAN0009617,   2002    MLB
                                           Guide 3D     PHAN0009690,
                                           Turnaround   PHAN0002580,
                                           Side 2002    PHAN0011097,
                                                        PHAN0009710,
                                                        PHAN0010670




  79                                       Art: Style   PHAN0009644,   2008    Harrison /
                                           Guide 3D     PHAN0009655,           Erickson
                                           Turnaround   PHAN0009661,
                                           Side 2008    PHAN0009671,
                                                        PHAN0009675,
                                                        PHAN0009678,
                                                        PHAN0009705,
                                                        PHAN0009707,
                                                        PHAN0001815,
                                                        PHAN0002580,
                                                        PHAN0010690,
                                                        PHAN0010722,
                                                        PHAN0010722,
                                                        PHAN0011097,
                                                        HE000034




                                               27
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
P URSUANT TO PROTECTIVE ORDER
            Case 1:19-cv-07239-VM-SN Document 127-23 Filed 12/10/20 Page 29 of 126

  80                                       Art: Style   PHAN0009438    2012    MLB
                                           Guide Baby
                                           Primary




  81                                       Art: Style   PHAN0009438    2012    MLB
                                           Guide Baby
                                           Secondary




  82                                       Art: Style   PHAN0009638,   2007    Harrison /
                                           Guide        PHAN0009644,           Erickson
                                           Ballpark     PHAN0009655,
                                           Keystone     PHAN0009662,
                                                        PHAN0009671,
                                                        PHAN0009688,
                                                        PHAN0009702,
                                                        PHAN0009703,
                                                        PHAN0001815,
                                                        PHAN0001844,
                                                        PHAN0002173,
                                                        PHAN0002580,
                                                        PHAN0010690,
                                                        PHAN0010722,
                                                        PHAN0010722,
                                                        PHAN0011097,
                                                        PHAN0009638,
                                                        PHAN0009638,
                                                        HE000034,
                                                        HE000164,
                                                        HE000976




                                                28
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
P URSUANT TO PROTECTIVE ORDER
            Case 1:19-cv-07239-VM-SN Document 127-23 Filed 12/10/20 Page 30 of 126

  83                                       Art: Style     PHAN0009617,   1999   MLB
                                           Guide          PHAN0009690,
                                           Batting Pose   PHAN0002580,
                                           1999           PHAN0011097,
                                                          PHAN0010670




  84                                       Art: Style     PHAN0009638,   2008   Harrison /
                                           Guide          PHAN0009644,          Erickson
                                           Batting Pose   PHAN0009655,
                                           2008           PHAN0009662,
                                                          PHAN0009671,
                                                          PHAN0009679,
                                                          PHAN0009680,
                                                          PHAN0009693,
                                                          PHAN0001815,
                                                          PHAN0001844,
                                                          PHAN0002173,
                                                          PHAN0002580,
                                                          PHAN0010690,
                                                          PHAN0010722,
                                                          PHAN0010722,
                                                          PHAN0010993,
                                                          PHAN0011097,
                                                          PHAN0009638,
                                                          PHAN0001290,
                                                          HE000034
  85                                       Art: Style     PHAN0009550,   2004   Harrison /
                                           Guide CBP      PHAN0009610,          Erickson
                                           Ribbon         PHAN0009629,
                                                          PHAN0010682,
                                                          PHAN0011091,
                                                          PHAN0010661,
                                                          HE000613




                                               29
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
P URSUANT TO PROTECTIVE ORDER
            Case 1:19-cv-07239-VM-SN Document 127-23 Filed 12/10/20 Page 31 of 126

  86                                       Art: Style     PHAN0009617,   1999   MLB
                                           Guide          PHAN0009690,
                                           Classic Pose   PHAN0002580,
                                           1999           PHAN0011097,
                                                          PHAN0010670




  87                                       Art: Style     PHAN0009638,   2008   Harrison /
                                           Guide          PHAN0009644,          Erickson
                                           Classic Pose   PHAN0009655,
                                           2008           PHAN0009662,
                                                          PHAN0009671,
                                                          PHAN0009681,
                                                          PHAN0009682,
                                                          PHAN0001815,
                                                          PHAN0001844,
                                                          PHAN0002173,
                                                          PHAN0002580,
                                                          PHAN0010690,
                                                          PHAN0010722,
                                                          PHAN0010722,
                                                          PHAN0011097,
                                                          PHAN0009638,
                                                          PHAN0009638,
                                                          PHAN0001291
                                                          HE000034
  88                                       Art: Style     PHAN0009638,   2008   Harrison /
                                           Guide          PHAN0009644,          Erickson
                                           Headshot       PHAN0009655,
                                                          PHAN0009662,
                                                          PHAN0009671,
                                                          PHAN0009687,
                                                          PHAN0009693,
                                                          PHAN0001815,
                                                          PHAN0001844,
                                                          PHAN0002173,
                                                          PHAN0002580,
                                                          PHAN0010690,
                                                          PHAN0010722,
                                                          PHAN0010722,
                                                          PHAN0011097,

                                               30
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
P URSUANT TO PROTECTIVE ORDER
            Case 1:19-cv-07239-VM-SN Document 127-23 Filed 12/10/20 Page 32 of 126

                                                        PHAN0009638,
                                                        PHAN0001288
  89                                       Art: Style   PHAN0009617,   1999    MLB
                                           Guide        PHAN0009690,
                                           Running      PHAN0002580,
                                           Pose 1999    PHAN0011097,
                                                        PHAN0010670




  90                                       Art: Super   PHAN0009774,   2005    Harrison /
                                           Hero         PHAN0009531,           Erickson
                                           Phanatic     PHAN0009628,
                                                        PHAN0001509,
                                                        PHAN0001510,
                                                        PHAN0001512,
                                                        PHAN0010681,
                                                        HE000024,
                                                        HE000624


  91                                       Art: Super   PHAN0009776,   2005    Harrison /
                                           Hero         PHAN0001507,           Erickson
                                           Phanatic     PHAN0001514
                                           Black




  92                                       Art: Super   PHAN0009775,   2005    Harrison /
                                           Hero         PHAN0001508,           Erickson
                                           Phanatic     PHAN0001513
                                           Green




                                               31
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
P URSUANT TO PROTECTIVE ORDER
            Case 1:19-cv-07239-VM-SN Document 127-23 Filed 12/10/20 Page 33 of 126

  93                                       Art:          HE000509,      1992   Harrison /
                                           Swimming      HE000567              Erickson
                                           Pool




  94                                       Art: Turkey   PHAN0000869    1986   Len Epstein




  95                                       Art: Tuxedo   PHAN0001241,   1986   Len Epstein
                                           Stadium       PHAN0000722,
                                                         PHAN0000723,
                                                         PHAN0009609,
                                                         PHAN0009619,
                                                         PHAN0010260,
                                                         PHAN0010660,
                                                         PHAN0010672




  96                                       Art: Tuxedo   PHAN0000721    1986   Len Epstein
                                           Stadium 2




                                               32
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
P URSUANT TO PROTECTIVE ORDER
            Case 1:19-cv-07239-VM-SN Document 127-23 Filed 12/10/20 Page 34 of 126

  97                                       Art: Tuxedo    PHAN0000762,   1986   Len Epstein
                                           Stadium 3      PHAN0000865




  98                                       Art: Vintage   PHAN0000724,   1991   Len Epstein
                                                          PHAN0010991




  99                                       Art: Zzzzz     PHAN0000637    1987   Len Epstein




 100                                       Costume /      PHAN0009712    2019   Phillies /
                                           Art: P2                              Dave
                                           Costume                              Raymond




                                               33
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
P URSUANT TO PROTECTIVE ORDER
            Case 1:19-cv-07239-VM-SN Document 127-23 Filed 12/10/20 Page 35 of 126

 101                                       Costume:    PHAN0012540,   2018     Harrison /
                                           Phanatic    PHAN0012542,            Erickson
                                           Costume     PHAN0012543
                                           2018-2019




 102                                       Costume:    PHAN0008778,   1992     Harrison /
                                           Phoebe      PHAN0008781,            Erickson
                                           Costume     PHAN0008844,
                                                       PHAN0008860,
                                                       PHAN0008873,
                                                       HE000021,
                                                       HE000022,
                                                       HE000023,
                                                       HE000635




                                               34
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
P URSUANT TO PROTECTIVE ORDER
            Case 1:19-cv-07239-VM-SN Document 127-23 Filed 12/10/20 Page 36 of 126

 103                                       Costume:       PHAN0001356,   2000   Harrison /
                                           Phred          HE000021,             Erickson
                                                          HE000674




 104                                       Costume:       HE000589       2006   Harrison /
                                           Red Phanatic                         Erickson




 105                                       Other:         PHAN0012523    2018   Younts
                                           Climbing                             Design /
                                           Wall                                 Climbzone




                                               35
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
P URSUANT TO PROTECTIVE ORDER
            Case 1:19-cv-07239-VM-SN Document 127-23 Filed 12/10/20 Page 37 of 126

 106                                       Other: Giant   PHAN0002301   2011   Inflatable
                                           Inflatable                          Images




 107                                       Other:         HE002078      2015
                                           Mural




 108                                       Other:         PHAN0008909   2008   Dan Dunn’s
                                           Painting                            PaintJam




                                               36
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
P URSUANT TO PROTECTIVE ORDER
            Case 1:19-cv-07239-VM-SN Document 127-23 Filed 12/10/20 Page 38 of 126

 109                                       Other:         PHAN0001921,   2010   Statue by Icon
                                           Statue         PHAN0001922           Poly

                                           (1 of 20
                                           statues each
                                           painted by a
                                           different
                                           artist)




 110                                       Other:       PHAN0001885,     2010   Icon Poly
                                           Statue Model PHAN0001886,
                                                        PHAN0001887,
                                                        PHAN0001888,
                                                        PHAN0001889,
                                                        PHAN0001890,
                                                        PHAN0001891,
                                                        PHAN0001892,
                                                        PHAN0001893,
                                                        PHAN0001894




 111                                       Product: 3D    PHAN0001248,   2016   Forever
                                           Construction   PHAN0011344,          Collectibles
                                           Toy            PHAN0011345,          (FOCO)
                                                          PHAN0011346,
                                                          PHAN0011347,
                                                          PHAN0011348,
                                                          PHAN0011349,
                                                          PHAN0011350,
                                                          PHAN0011351,
                                                          PHAN0011552
                                                          at
                                                          PHAN0011569




                                               37
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
P URSUANT TO PROTECTIVE ORDER
            Case 1:19-cv-07239-VM-SN Document 127-23 Filed 12/10/20 Page 39 of 126

 112                                       Product: 3D   PHAN0011388,   2008   Forever
                                           Mascot        PHAN0011389,          Collectibles
                                           Puzzle        PHAN0011390,          (FOCO)
                                                         PHAN0011391,
                                                         PHAN0011392,
                                                         PHAN0011393,
                                                         PHAN0011394,
                                                         PHAN0011395,
                                                         PHAN0011552
                                                         at
                                                         PHAN0011567
 113                                       Product: 7”   PHAN0012506    2018   Rawlings
                                           Mascot
                                           Softee




 114                                       Product: 7”   PHAN0011484    2016   Jarden Sports
                                           Soft Baseball at                    Licensing
                                                         PHAN0011485




                                               38
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
P URSUANT TO PROTECTIVE ORDER
            Case 1:19-cv-07239-VM-SN Document 127-23 Filed 12/10/20 Page 40 of 126

 115                                       Product:    PHAN0011550   2019      Super 7
                                           Action
                                           Figure




 116                                       Product:    PHAN0012522   2014      Len Epstein
                                           Activity
                                           Book




 117                                       Product:    PHAN0012514   2019      Evergreen
                                           Apron




                                               39
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
P URSUANT TO PROTECTIVE ORDER
            Case 1:19-cv-07239-VM-SN Document 127-23 Filed 12/10/20 Page 41 of 126

 118                                       Product:      PHAN0011416           Outerstuff
                                           Baby Onesie




 119                                       Product:      PHAN0012508           The
                                           Backpack                            Northwest
                                                                               Company




 120                                       Product:      PHAN0011446    2019   Bani Bands
                                           Bani Bands


 121                                       Product:      PHAN0001202,   2012   Little Wonder
                                           Bank          PHAN0009992,          Studio
                                                         HE002268




                                               40
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
P URSUANT TO PROTECTIVE ORDER
            Case 1:19-cv-07239-VM-SN Document 127-23 Filed 12/10/20 Page 42 of 126

 122                                       Product:      PHAN0001212,   2016   Len Epstein /
                                           Beach Towel   PHAN0010003           Windward
                                           Galapagos
                                           Gang




 123                                       Product:      PHAN0001206,   2014   Len Epstein /
                                           Beach Towel   PHAN0009996,          Windward
                                           Kite          PHAN0009998




 124                                       Product:      PHAN0000891    1985   Len Epstein
                                           Bench
                                           Sticker




                                               41
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
P URSUANT TO PROTECTIVE ORDER
            Case 1:19-cv-07239-VM-SN Document 127-23 Filed 12/10/20 Page 43 of 126

 125                                       Product: Bib   PHAN0001046,   1986   Len Epstein
                                                          PHAN0001047




 126                                       Product: Big   PHAN0002213    2011   Fabrique
                                           Head Doll                            Innovations



 127                                       Product: Big   PHAN0002214    2011   Fabrique
                                           Head Doll -                          Innovations
                                           Glasses



 128                                       Product:       PHAN0012509           Forever
                                           Bobble                               Collectibles
                                           Baller                               (FOCO)




                                               42
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
P URSUANT TO PROTECTIVE ORDER
            Case 1:19-cv-07239-VM-SN Document 127-23 Filed 12/10/20 Page 44 of 126

 129                                       Product:    PHAN0001198,   2007     BDA Inc.
                                           Bobble      PHAN0008804,
                                           Balloon     PHAN0008805,
                                                       PHAN0009988




 130                                       Product:    PHAN0012162    2013     Forever
                                           Bobble      at                      Collectibles
                                           Birthday    PHAN0012171             (FOCO)
                                           Cake
                                           Phanatic




                                               43
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
P URSUANT TO PROTECTIVE ORDER
            Case 1:19-cv-07239-VM-SN Document 127-23 Filed 12/10/20 Page 45 of 126

 131                                       Product:       PHAN0001250   2012   Forever
                                           Bobble                              Collectibles
                                           Christmas                           (FOCO)




 132                                       Product:       PHAN0001221          Forever
                                           Bobble Four-                        Collectibles
                                           Wheeler                             (FOCO)




                                               44
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
P URSUANT TO PROTECTIVE ORDER
            Case 1:19-cv-07239-VM-SN Document 127-23 Filed 12/10/20 Page 46 of 126

 133                                       Product:    PHAN0012162    2013     Forever
                                           Bobble      at                      Collectibles
                                           Friendly    PHAN0012178             (FOCO)
                                           Games




 134                                       Product:    PHAN0012162    2013     Forever
                                           Bobble      at                      Collectibles
                                           Galapagos   PHAN0012177             (FOCO)
                                           Gang




 135                                       Product:    PHAN0011418,   2019     Forever
                                           Bobble Game PHAN0011419             Collectibles
                                           of Thrones                          (FOCO)




                                               45
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
P URSUANT TO PROTECTIVE ORDER
            Case 1:19-cv-07239-VM-SN Document 127-23 Filed 12/10/20 Page 47 of 126

 136                                       Product:      PHAN0011552    2019   Forever
                                           Bobble GOT    at                    Collectibles
                                           Dragon        PHAN0011561           (FOCO)




 137                                       Product:      PHAN0012162    2013   Forever
                                           Bobble Hall   at                    Collectibles
                                           of Fame       PHAN0012176           (FOCO)
                                           Journey




 138                                       Product:      PHAN0001214,   2019   Forever
                                           Bobble        PHAN0011552           Collectibles
                                           Harper                              (FOCO)
                                           Four-
                                           Wheeler




                                               46
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
P URSUANT TO PROTECTIVE ORDER
            Case 1:19-cv-07239-VM-SN Document 127-23 Filed 12/10/20 Page 48 of 126

 139                                       Product:        PHAN0011552   2019   Forever
                                           Bobble          at                   Collectibles
                                           Harper          PHAN0011563          (FOCO)
                                           Headband




 140                                       Product:    PHAN0011552              Forever
                                           Bobble      at                       Collectibles
                                           Knucklehead PHAN0011553              (FOCO)
                                           Base




 141                                       Product:        PHAN0012240   2015   Forever
                                           Bobble of the   at                   Collectibles
                                           Month 2         PHAN0012257          (FOCO)
                                           April
                                           Phanatic




                                               47
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
P URSUANT TO PROTECTIVE ORDER
            Case 1:19-cv-07239-VM-SN Document 127-23 Filed 12/10/20 Page 49 of 126

 142                                       Product:        PHAN0012240   2015   Forever
                                           Bobble of the   at                   Collectibles
                                           Month 2         PHAN0012257          (FOCO)
                                           August
                                           Phanatic




 143                                       Product:        PHAN0012240   2015   Forever
                                           Bobble of the   at                   Collectibles
                                           Month 2         PHAN0012257          (FOCO)
                                           December
                                           Phanatic




 144                                       Product:        PHAN0012240   2015   Forever
                                           Bobble of the   at                   Collectibles
                                           Month 2         PHAN0012257          (FOCO)
                                           February
                                           Phanatic




                                               48
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
P URSUANT TO PROTECTIVE ORDER
            Case 1:19-cv-07239-VM-SN Document 127-23 Filed 12/10/20 Page 50 of 126

 145                                       Product:        PHAN0012240   2015   Forever
                                           Bobble of the   at                   Collectibles
                                           Month 2         PHAN0012257          (FOCO)
                                           January
                                           Phanatic




 146                                       Product:        PHAN0012240   2015   Forever
                                           Bobble of the   at                   Collectibles
                                           Month 2 July    PHAN0012257          (FOCO)
                                           Phanatic




 147                                       Product:        PHAN0012240   2015   Forever
                                           Bobble of the   at                   Collectibles
                                           Month 2         PHAN0012257          (FOCO)
                                           June
                                           Phanatic




                                               49
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
P URSUANT TO PROTECTIVE ORDER
            Case 1:19-cv-07239-VM-SN Document 127-23 Filed 12/10/20 Page 51 of 126

 148                                       Product:        PHAN0012240   2015   Forever
                                           Bobble of the   at                   Collectibles
                                           Month 2         PHAN0012257          (FOCO)
                                           March
                                           Phanatic




 149                                       Product:      PHAN0012240     2015   Forever
                                           Bobble of the at                     Collectibles
                                           Month 2 May PHAN0012257              (FOCO)
                                           Phanatic




 150                                       Product:        PHAN0012240   2015   Forever
                                           Bobble of the   at                   Collectibles
                                           Month 2         PHAN0012257          (FOCO)
                                           November
                                           Phanatic




                                               50
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
P URSUANT TO PROTECTIVE ORDER
            Case 1:19-cv-07239-VM-SN Document 127-23 Filed 12/10/20 Page 52 of 126

 151                                       Product:        PHAN0012240    2015   Forever
                                           Bobble of the   at                    Collectibles
                                           Month 2         PHAN0012257           (FOCO)
                                           October
                                           Phanatic




 152                                       Product:        PHAN0012162    2013   Forever
                                           Bobble of the   at                    Collectibles
                                           Month April     PHAN0012212,          (FOCO)
                                           Phanatic        PHAN0012216
                                                           at
                                                           PHAN0012223




 153                                       Product:        PHAN0012162    2013   Forever
                                           Bobble of the   at                    Collectibles
                                           Month           PHAN0012213,          (FOCO)
                                           August          PHAN0012216
                                           Phanatic        at
                                                           PHAN0012223




 154                                       Product:        PHAN0012162    2013   Forever
                                           Bobble of the   at                    Collectibles
                                           Month           PHAN0012213           (FOCO)
                                           December
                                           Phanatic




                                               51
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
P URSUANT TO PROTECTIVE ORDER
            Case 1:19-cv-07239-VM-SN Document 127-23 Filed 12/10/20 Page 53 of 126

 155                                       Product:        PHAN0012162    2013   Forever
                                           Bobble of the   at                    Collectibles
                                           Month           PHAN0012212           (FOCO)
                                           February
                                           Phanatic




 156                                       Product:        PHAN0012162    2013   Forever
                                           Bobble of the   at                    Collectibles
                                           Month           PHAN0012213           (FOCO)
                                           January
                                           Phanatic




 157                                       Product:        PHAN0012162    2013   Forever
                                           Bobble of the   at                    Collectibles
                                           Month July      PHAN0012212,          (FOCO)
                                           Phanatic        PHAN0012216
                                                           at
                                                           PHAN0012223




 158                                       Product:        PHAN0012162    2013   Forever
                                           Bobble of the   at                    Collectibles
                                           Month June      PHAN0012212,          (FOCO)
                                           Phanatic        PHAN0012216
                                                           at
                                                           PHAN0012223




                                               52
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
P URSUANT TO PROTECTIVE ORDER
            Case 1:19-cv-07239-VM-SN Document 127-23 Filed 12/10/20 Page 54 of 126

 159                                       Product:        PHAN0012162    2013   Forever
                                           Bobble of the   at                    Collectibles
                                           Month           PHAN0012212           (FOCO)
                                           March
                                           Phanatic




 160                                       Product:        PHAN0012162    2013   Forever
                                           Bobble of the   at                    Collectibles
                                           Month May       PHAN0012212,          (FOCO)
                                           Phanatic        PHAN0012216
                                                           at
                                                           PHAN0012223




 161                                       Product:        PHAN0012162    2013   Forever
                                           Bobble of the   at                    Collectibles
                                           Month           PHAN0012213           (FOCO)
                                           November
                                           Phanatic




                                               53
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
P URSUANT TO PROTECTIVE ORDER
            Case 1:19-cv-07239-VM-SN Document 127-23 Filed 12/10/20 Page 55 of 126

 162                                       Product:        PHAN0012162   2013   Forever
                                           Bobble of the   at                   Collectibles
                                           Month           PHAN0012213          (FOCO)
                                           October
                                           Phanatic




 163                                       Product:        PHAN0012162   2013   Forever
                                           Bobble of the   at                   Collectibles
                                           Month           PHAN0012213          (FOCO)
                                           September
                                           Phanatic




 164                                       Product:        PHAN0012240   2015   Forever
                                           Bobble of the   at                   Collectibles
                                           Month           PHAN0012257          (FOCO)
                                           September
                                           Phanatic




                                               54
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
P URSUANT TO PROTECTIVE ORDER
            Case 1:19-cv-07239-VM-SN Document 127-23 Filed 12/10/20 Page 56 of 126

 165                                       Product:     PHAN0012162   2013     Forever
                                           Bobble One   at                     Collectibles
                                           Man Band     PHAN0012172            (FOCO)
                                           Phanatic




 166                                       Product:     PHAN0012162   2013     Forever
                                           Bobble       at                     Collectibles
                                           Parade of    PHAN0012175            (FOCO)
                                           Champions




 167                                       Product:     PHAN0012162   2013     Forever
                                           Bobble       at                     Collectibles
                                           Phantastic   PHAN0012174            (FOCO)
                                           Journey




                                               55
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
P URSUANT TO PROTECTIVE ORDER
            Case 1:19-cv-07239-VM-SN Document 127-23 Filed 12/10/20 Page 57 of 126

 168                                       Product:     PHAN0011552            Forever
                                           Bobble       at                     Collectibles
                                           Scoreboard   PHAN0011562            (FOCO)




 169                                       Product:     PHAN0011420,   2019    Forever
                                           Bobble       PHAN0011421,           Collectibles
                                           Stadium      PHAN0011552            (FOCO)
                                           Lights       at
                                                        PHAN0011564




 170                                       Product:     PHAN0001215    2019    Forever
                                           Bobble                              Collectibles
                                           Stranger                            (FOCO)
                                           Things




                                               56
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
P URSUANT TO PROTECTIVE ORDER
            Case 1:19-cv-07239-VM-SN Document 127-23 Filed 12/10/20 Page 58 of 126

 171                                       Product:     PHAN0012162     2013   Forever
                                           Bobble Super at                     Collectibles
                                           Phanatic     PHAN0012173            (FOCO)




 172                                       Product:       PHAN0011552   2008   Forever
                                           Bobble         at                   Collectibles
                                           World Series   PHAN0011560          (FOCO)
                                           Champs




 173                                       Product:       PHAN0011417   2017   Tom
                                           Book - Best                         Burgoyne &
                                           Rain Delay                          Len Epstein
                                           Ever




                                               57
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
P URSUANT TO PROTECTIVE ORDER
            Case 1:19-cv-07239-VM-SN Document 127-23 Filed 12/10/20 Page 59 of 126

 174                                       Product:    PHAN0001471,   2006     Tom
                                           Book -      PHAN0001249             Burgoyne &
                                           Christmas                           Len Epstein
                                           Wish




 175                                       Product:    PHAN0011423    2012     Tom
                                           Book -                              Burgoyne &
                                           Friendly                            Len Epstein
                                           Games




 176                                       Product:    PHAN0011424    2016     Tom
                                           Book -                              Burgoyne &
                                           Galapagos                           Len Epstein
                                           Gang




                                               58
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
P URSUANT TO PROTECTIVE ORDER
            Case 1:19-cv-07239-VM-SN Document 127-23 Filed 12/10/20 Page 60 of 126

 177                                       Product:      PHAN0002076,   2010   Tom
                                           Book -        PHAN0002129,          Burgoyne &
                                           Galapagos     PHAN0002133,          Len Epstein
                                           Islands       PHAN0002150,
                                           Adventure     PHAN0002059,
                                                         PHAN0002093,
                                                         PHAN0002107,
                                                         PHAN0002124,
                                                         PHAN0002125,
                                                         PHAN0002126




 178                                       Product:      PHAN0010288    2013   Tom
                                           Book - Hall                         Burgoyne &
                                           of Fame                             Len Epstein
                                           Journey




 179                                       Product:      PHAN0001360,   2003   Tom
                                           Book -        PHAN0001378,          Burgoyne &
                                           Happiest      PHAN0001249           Len Epstein
                                           Memories




                                               59
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
P URSUANT TO PROTECTIVE ORDER
            Case 1:19-cv-07239-VM-SN Document 127-23 Filed 12/10/20 Page 61 of 126

 180                                       Product:      PHAN0012269   2008    Tom
                                           Book -        at                    Burgoyne &
                                           Happy         PHAN0012318           Len Epstein
                                           Birthday
                                           Phillie
                                           Phanatic



 181                                       Product:      PHAN0011428   2019    Tom
                                           Book - Hero                         Burgoyne &
                                                                               Len Epstein




 182                                       Product:      PHAN0011431   2018    Tom
                                           Book -                              Burgoyne &
                                           Mascot All-                         Len Epstein
                                           Star Game




                                               60
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
P URSUANT TO PROTECTIVE ORDER
            Case 1:19-cv-07239-VM-SN Document 127-23 Filed 12/10/20 Page 62 of 126

 183                                       Product:     PHAN0001381,   2004    Tom
                                           Book -       PHAN0001249            Burgoyne &
                                           Moving Day                          Len Epstein




 184                                       Product:     PHAN0012269    2014    Tom
                                           Book - One   at                     Burgoyne &
                                           Man Band     PHAN0012318            Len Epstein




 185                                       Product:     PHAN0001979,   2009    Tom
                                           Book -       PHAN0001980,           Burgoyne &
                                           Parade of    PHAN0002014            Len Epstein
                                           Champions




                                               61
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
P URSUANT TO PROTECTIVE ORDER
            Case 1:19-cv-07239-VM-SN Document 127-23 Filed 12/10/20 Page 63 of 126

 186                                       Product:       PHAN0001249,   2005   Tom
                                           Book -         PHAN0011432           Burgoyne &
                                           Phantastic                           Len Epstein
                                           Journey




 187                                       Product:       PHAN0011433    2011   Tom
                                           Book -                               Burgoyne &
                                           Philadelphia                         Len Epstein
                                           Story




 188                                       Product:       PHAN0011440    2015   Tom
                                           Book -                               Burgoyne &
                                           Spring                               Len Epstein
                                           Training




                                               62
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
P URSUANT TO PROTECTIVE ORDER
            Case 1:19-cv-07239-VM-SN Document 127-23 Filed 12/10/20 Page 64 of 126

 189                                       Product:       PHAN0012269   2007   Tom
                                           Book - Super   at                   Burgoyne &
                                           Phanatic       PHAN0012318          Len Epstein




 190                                       Product: Bop PHAN0011475     2011   Fremont Die
                                           Bag                                 Consumer
                                                                               Products Inc.




 191                                       Product: Bop PHAN0011475     2011   Fremont Die
                                           Bag Mini     at                     Consumer
                                                        PHAN0011476            Products Inc.




                                               63
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
P URSUANT TO PROTECTIVE ORDER
            Case 1:19-cv-07239-VM-SN Document 127-23 Filed 12/10/20 Page 65 of 126

 192                                       Product:       PHAN0012462    2018   MelonWerr
                                           Bucket Hat     at
                                                          PHAN0012478




 193                                       Product:       PHAN0011991    2007   Build-A-Bear
                                           Build-a-Bear   at                    Workshop
                                           Phanatic       PHAN0012007




 194                                       Product:       PHAN0012039    2007   Build-A-Bear
                                           Build-a-Bear   at                    Workshop
                                           Phanatic       PHAN0012041-
                                           Bookmark       PHAN0012043




                                               64
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
P URSUANT TO PROTECTIVE ORDER
            Case 1:19-cv-07239-VM-SN Document 127-23 Filed 12/10/20 Page 66 of 126

 195                                       Product:       PHAN0011991   2008   Build-A-Bear
                                           Build-a-Bear   at                   Workshop
                                           Phanatic PJs   PHAN0012006




 196                                       Product:       PHAN0011590   2018   Wincraft
                                           Button 4       at
                                           Pack           PHAN0011642




 197                                       Product:       PHAN0011590   2018   Wincraft
                                           Button 4-      at
                                           Pack           PHAN0011615




                                               65
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
P URSUANT TO PROTECTIVE ORDER
            Case 1:19-cv-07239-VM-SN Document 127-23 Filed 12/10/20 Page 67 of 126

 198                                       Product:    PHAN0012513    2019     Lang Co. /
                                           Calendar                            Perfect
                                                                               Timing /
                                                                               Turner




 199                                       Product: Can PHAN0011590   2019     Wincraft
                                           Cooler




                                               66
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
P URSUANT TO PROTECTIVE ORDER
            Case 1:19-cv-07239-VM-SN Document 127-23 Filed 12/10/20 Page 68 of 126

 200                                       Product: Can PHAN0011590    2019    Wincraft
                                           Cooler 2     at
                                                        PHAN0011611




 201                                       Product: Can PHAN0011590    2019    Wincraft
                                           Cooler 3     at
                                                        PHAN0011637




 202                                       Product: Cap PHAN0011503-           New Era Cap
                                           Styles       PHAN0011538            Company




                                              67
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
P URSUANT TO PROTECTIVE ORDER
            Case 1:19-cv-07239-VM-SN Document 127-23 Filed 12/10/20 Page 69 of 126

 203                                       Product:    PHAN0006884   1998      Phillies
                                           Channel
                                           Surfin’
                                           Phanatic




 204                                       Product:    PHAN0011441   2018      5th & Ocean
                                           Christmas
                                           Sweater




 205                                       Product:    PHAN0001216
                                           Coasters




                                               68
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
P URSUANT TO PROTECTIVE ORDER
            Case 1:19-cv-07239-VM-SN Document 127-23 Filed 12/10/20 Page 70 of 126

 206                                       Product:     PHAN0012510     2019   Bani Bands
                                           Cooling
                                           Sweatband




 207                                       Product:     PHAN0009450,    2012   Forever
                                           Dangle Hat   PHAN0001251,           Collectibles
                                                        PHAN0001252            (FOCO)




 208                                       Product:     PHAN0011590     2019   Wincraft
                                           Decal        at
                                                        PHAN0011610




 209                                       Product: Die- PHAN0011333,   2011   Wincraft
                                           Cut Magnet PHAN0011590
                                                         at
                                                         PHAN0011593




                                               69
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
P URSUANT TO PROTECTIVE ORDER
            Case 1:19-cv-07239-VM-SN Document 127-23 Filed 12/10/20 Page 71 of 126

 210                                       Product: Die- PHAN0011590   2018    Wincraft
                                           Struck        at
                                           Collector Pin PHAN0011617




 211                                       Product: Die- PHAN0011590   2018    Wincraft
                                           Struck        at
                                           Collector Pin PHAN0011624




 212                                       Product: Die- PHAN0011590   2018    Wincraft
                                           Struck        at
                                           Collector Pin PHAN0011626




 213                                       Product: Die- PHAN0011590   2018    Wincraft
                                           Struck        at
                                           Collector Pin PHAN0011628




 214                                       Product: Die- PHAN0011590   2018    Wincraft
                                           Struck        at
                                           Collector Pin PHAN0011634




                                               70
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
P URSUANT TO PROTECTIVE ORDER
            Case 1:19-cv-07239-VM-SN Document 127-23 Filed 12/10/20 Page 72 of 126

 215                                       Product: Die- PHAN0011590   2018    Wincraft
                                           Struck        at
                                           Collector Pin PHAN0011635




 216                                       Product: Die- PHAN0011590   2018    Wincraft
                                           Struck        at
                                           Collector Pin PHAN0011638




 217                                       Product: Die- PHAN0011590   2019    Wincraft
                                           Struck        at
                                           Collector Pin PHAN0011619




 218                                       Product: Die- PHAN0011590   2019    Wincraft
                                           Struck        at
                                           Collector Pin PHAN0011643




 219                                       Product:     PHAN0011590    2019    Wincraft
                                           Earrings     at
                                                        PHAN0011620




                                               71
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
P URSUANT TO PROTECTIVE ORDER
            Case 1:19-cv-07239-VM-SN Document 127-23 Filed 12/10/20 Page 73 of 126

 220                                       Product:     PHAN0011590     2019   Wincraft
                                           Earrings     at
                                                        PHAN0011621




 221                                       Product:     PHAN0011590     2019   Wincraft
                                           Earrings     at
                                                        PHAN0011622




 222                                       Product:     PHAN0012515            Forever
                                           Eekeez                              Collectibles
                                           Figurine                            (FOCO)




 223                                       Product: Felt PHAN0001053,   1989   Len Epstein
                                           Sign          PHAN0001054




                                               72
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
P URSUANT TO PROTECTIVE ORDER
            Case 1:19-cv-07239-VM-SN Document 127-23 Filed 12/10/20 Page 74 of 126

 224                                       Product:     PHAN0001194,   2002    BDA Inc.
                                           Figurine     PHAN0009984,
                                                        HE002241




 225                                       Product:     PHAN0001211,   2016    Concept One /
                                           Flair Hair   PHAN0010002            The
                                           Visor                               Northwest
                                                                               Company




 226                                       Product:     PHAN0012511    2019    Bani Bands
                                           Fleece
                                           Headband




                                               73
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
P URSUANT TO PROTECTIVE ORDER
            Case 1:19-cv-07239-VM-SN Document 127-23 Filed 12/10/20 Page 75 of 126

 227                                       Product: Flip   PHAN0011327,   2015   Forever
                                           Flops           PHAN0011328,          Collectibles
                                                           PHAN0011329,          (FOCO)
                                                           PHAN0011330,
                                                           PHAN0011331




 228                                       Product:        PHAN0011590    2018   Wincraft
                                           Freeform        at
                                           Auto            PHAN0011636
                                           Emblem




 229                                       Product:        PHAN0011404,   2018   Wincraft
                                           Garden Flag     PHAN0011405,
                                                           PHAN0011406,
                                                           PHAN0011407,
                                                           PHAN0011590
                                                           at
                                                           PHAN0011594




                                               74
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
P URSUANT TO PROTECTIVE ORDER
            Case 1:19-cv-07239-VM-SN Document 127-23 Filed 12/10/20 Page 76 of 126

 230                                       Product:     PHAN0011425,   2019    Evergreen
                                           Garden       PHAN0011426            Enterprises
                                           Statue




 231                                       Product:     PHAN0012517    2019    Evergreen
                                           Garden
                                           Statue




 232                                       Product:     PHAN0011552            Forever
                                           Glass Ball   at                     Collectibles
                                           Ornament     PHAN0011554            (FOCO)




                                               75
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
P URSUANT TO PROTECTIVE ORDER
            Case 1:19-cv-07239-VM-SN Document 127-23 Filed 12/10/20 Page 77 of 126

 233                                       Product:      PHAN0001254
                                           Golf Club
                                           Cover




 234                                       Product:      PHAN0011552           Forever
                                           Grocery Bag   at                    Collectibles
                                                         PHAN0011559           (FOCO)




 235                                       Product:      PHAN0001028,   2001   Harrison /
                                           Hand Puppet   PHAN0001029,          Erickson
                                                         PHAN0001030,
                                                         PHAN0001031,
                                                         PHAN0001032,
                                                         PHAN0001033,
                                                         PHAN0001034,
                                                         PHAN0001035,
                                                         PHAN0001036,
                                                         PHAN0001037,
                                                         PHAN0001038,
                                                         PHAN0001039,
                                                         PHAN0001040,
                                                         PHAN0001041,
                                                         PHAN0001042,
                                                         PHAN0001043,
                                                         PHAN0001044,
                                                         PHAN0001193,
                                                         PHAN0009983,
                                                         HE000512




                                               76
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
P URSUANT TO PROTECTIVE ORDER
            Case 1:19-cv-07239-VM-SN Document 127-23 Filed 12/10/20 Page 78 of 126

 236                                       Product: Hat   PHAN0001213,   2017   BWM Global
                                                          PHAN0010004




 237                                       Product: Hat   PHAN0011408,          Forever
                                           with Mittens   PHAN0011409,          Collectibles
                                                          PHAN0011410,          (FOCO)
                                                          PHAN0011411,
                                                          PHAN0011412,
                                                          PHAN0011413,
                                                          PHAN0011414,
                                                          PHAN0011415




 238                                       Product:                      2019   Reyn Spooner
                                           Hawaiian
                                           Shirt




                                               77
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
P URSUANT TO PROTECTIVE ORDER
            Case 1:19-cv-07239-VM-SN Document 127-23 Filed 12/10/20 Page 79 of 126

 239                                       Product: HD   PHAN0011590    2019   Wincraft
                                           Key Ring      at
                                                         PHAN0011595




 240                                       Product: HD   PHAN0011590    2019   Wincraft
                                           Key Ring      at
                                                         PHAN0011632




 241                                       Product: HD   PHAN0011590    2019   Wincraft
                                           Key Ring      at
                                                         PHAN0011633




 242                                       Product:      PHAN0011382,   2018   Junk
                                           Headband      PHAN0011383,
                                           Big Bang      PHAN0011384,
                                           Lite          PHAN0011385,
                                                         PHAN0011386,
                                                         PHAN0011387,
                                                         PHAN0011497
 243                                       Product:      PHAN0011373,   2019   Junk
                                           Headband      PHAN0011374,
                                           Flex Tie      PHAN0011375,
                                                         PHAN0011376,
                                                         PHAN0011377,
                                                         PHAN0011378,
                                               78
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
P URSUANT TO PROTECTIVE ORDER
            Case 1:19-cv-07239-VM-SN Document 127-23 Filed 12/10/20 Page 80 of 126

                                                         PHAN0011379,
                                                         PHAN0011380,
                                                         PHAN0011381,
                                                         PHAN0011496
 244                                       Product:      PHAN0011430    2013   Pangea
                                           iPhone Case




 245                                       Product:      PHAN0001217    2016   Forever
                                           Lamp                                Collectibles
                                                                               (FOCO)




 246                                       Product:      PHAN0011590    2019   Wincraft
                                           Lanyard       at
                                                         PHAN0011591




 247                                       Product:      PHAN0011590    2019   Wincraft
                                           Lanyard       at
                                                         PHAN0011612




                                               79
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
P URSUANT TO PROTECTIVE ORDER
            Case 1:19-cv-07239-VM-SN Document 127-23 Filed 12/10/20 Page 81 of 126

 248                                       Product:        PHAN0012519    2019   Aminco
                                           Lanyard




 249                                       Product:        PHAN0001207,   2014   Oyo
                                           Lego Dugout     PHAN0009997           Sportstoys,
                                           Set                                   Inc.




 250                                       Product:        PHAN0001220           Oyo
                                           Lego                                  Sportstoys,
                                           Phanatic                              Inc.




 251                                       Product:        PHAN0011590    2019   Wincraft
                                           License Plate   at
                                                           PHAN0011627




                                               80
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
P URSUANT TO PROTECTIVE ORDER
            Case 1:19-cv-07239-VM-SN Document 127-23 Filed 12/10/20 Page 82 of 126

 252                                       Product:      PHAN0001195,   2003   Alliance
                                           Locker Bank   PHAN0009985           Marketing
                                                                               Partners




 253                                       Product:      PHAN0011334,   2018   Wincraft
                                           Magnet        PHAN0011335,
                                                         PHAN0011336,
                                                         PHAN0011590
                                                         at
                                                         PHAN0011640




 254                                       Product:      PHAN0011590    2019   Wincraft
                                           Magnet        at
                                                         PHAN0011613




 255                                       Product:      PHAN0011590    2019   Wincraft
                                           Magnet        at
                                                         PHAN0011623




 256                                       Product:      PHAN0012520    2019   Open Roads
                                           Magnet                              Brand




                                               81
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
P URSUANT TO PROTECTIVE ORDER
            Case 1:19-cv-07239-VM-SN Document 127-23 Filed 12/10/20 Page 83 of 126

 257                                       Product:      PHAN0011471           Franklin
                                           Mascot Ball   at                    Sports, Inc.
                                                         PHAN0011473-
                                                         PHAN0011474




 258                                       Product:      PHAN0011484    2010   Jarden Sports
                                           Mascot Ball                         Licensing




 259                                       Product:      PHAN0011471    2017   Franklin
                                           Mascot Ball                         Sports, Inc.




                                               82
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
P URSUANT TO PROTECTIVE ORDER
            Case 1:19-cv-07239-VM-SN Document 127-23 Filed 12/10/20 Page 84 of 126

 260                                       Product:      PHAN0011484   2018    Jarden Sports
                                           Mascot Ball   at                    Licensing
                                                         PHAN0011486




 261                                       Product:      PHAN0011484   2018    Jarden Sports
                                           Mascot Ball   at                    Licensing
                                                         PHAN0011487




 262                                       Product:      PHAN0011484   2019    Jarden Sports
                                           Mascot Ball   at                    Licensing
                                                         PHAN0011488




                                               83
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
P URSUANT TO PROTECTIVE ORDER
            Case 1:19-cv-07239-VM-SN Document 127-23 Filed 12/10/20 Page 85 of 126

 263                                       Product:      PHAN0011484   2019    Jarden Sports
                                           Mascot Ball   at                    Licensing
                                                         PHAN0011489




 264                                       Product:      PHAN0011484   2019    Jarden Sports
                                           Mascot Ball   at                    Licensing
                                                         PHAN0011490




 265                                       Product:      PHAN0011484   2019    Jarden Sports
                                           Mascot Ball   at                    Licensing
                                                         PHAN0011495




                                               84
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
P URSUANT TO PROTECTIVE ORDER
            Case 1:19-cv-07239-VM-SN Document 127-23 Filed 12/10/20 Page 86 of 126

 266                                       Product:       PHAN0011484    2019   Jarden Sports
                                           Mascot Ball    at                    Licensing
                                           4” Softee &    PHAN0011491-
                                           Big Boy        PHAN0011494
                                           Softee




 267                                       Product:       PHAN0011543    2019   Pets First, Inc.
                                           Mascot
                                           Baseball Tug
                                           Toy




 268                                       Product:       PHAN0011471    2019   Franklin
                                           Mascot Bat     at                    Sports, Inc.
                                                          PHAN0011472




                                               85
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
P URSUANT TO PROTECTIVE ORDER
            Case 1:19-cv-07239-VM-SN Document 127-23 Filed 12/10/20 Page 87 of 126

 269                                       Product:    PHAN0011590       2019   Wincraft
                                           Mascot Head at
                                           Cover       PHAN0011599




 270                                       Product:       PHAN0011573           The Memory
                                           Mascot         at                    Company
                                           Replica        PHAN0011574
                                           Santa
                                           Figurine




 271                                       Product:       PHAN0011484    2019   Jarden Sports
                                           Mascot         at                    Licensing
                                           Softee Bat &   PHAN0011493-
                                           Mini Softee    PHAN0011494
                                           Bat




 272                                       Product:       PHAN0012490    2019   Success
                                           Mascot         at                    Promotions
                                           Towel          PHAN0012500




                                               86
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
P URSUANT TO PROTECTIVE ORDER
            Case 1:19-cv-07239-VM-SN Document 127-23 Filed 12/10/20 Page 88 of 126

 273                                       Product:      PHAN0011500           MasterPieces,
                                           Matching                            Inc.
                                           Game




 274                                       Product:      PHAN0001061,   1995
                                           Milk Poster   PHAN0001062,
                                                         PHAN0001063




 275                                       Product:      PHAN0011422    2016   S. Preston Art
                                           Minamalist                          & Designs
                                           Mascot
                                           Canvas




                                               87
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
P URSUANT TO PROTECTIVE ORDER
            Case 1:19-cv-07239-VM-SN Document 127-23 Filed 12/10/20 Page 89 of 126

 276                                       Product:     PHAN0011427   2016     S. Preston Art
                                           Minamalist                          & Designs
                                           Mascot
                                           Giclee




 277                                       Product:     PHAN0011436   2016     S. Preston Art
                                           Minamalist                          & Designs
                                           Mascot
                                           Poster




 278                                       Product:     PHAN0011451   2019     Fabrique
                                           Miniature    at                     Innovations
                                           Bluetooth    PHAN0011465
                                           Speaker




                                               88
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
P URSUANT TO PROTECTIVE ORDER
            Case 1:19-cv-07239-VM-SN Document 127-23 Filed 12/10/20 Page 90 of 126

 279                                       Product:    PHAN0012533             Forever
                                           Mittens                             Collectibles
                                                                               (FOCO)




 280                                       Product:    PHAN0011059   2005      Mascotopia
                                           Mobile




 281                                       Product:    PHAN0012521   2019      The Memory
                                           Mug                                 Company




 282                                       Product:    PHAN0011590   2018      Wincraft
                                           Multi-Use   at
                                           Decal       PHAN0011629




                                               89
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
P URSUANT TO PROTECTIVE ORDER
            Case 1:19-cv-07239-VM-SN Document 127-23 Filed 12/10/20 Page 91 of 126

 283                                       Product:     PHAN0011590     2019   Wincraft
                                           Multi-Use    at
                                           Decal        PHAN0011600




 284                                       Product:     PHAN0011590     2019   Wincraft
                                           Multi-Use    at
                                           Decal        PHAN0011609




 285                                       Product:     PHAN0011590     2019   Wincraft
                                           Multi-Use    at
                                           Decal        PHAN0011614




 286                                       Product:      PHAN0001196,   2004   BDA Inc.
                                           Nesting Dolls PHAN0009986,
                                                         PHAN0007657




                                               90
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
P URSUANT TO PROTECTIVE ORDER
            Case 1:19-cv-07239-VM-SN Document 127-23 Filed 12/10/20 Page 92 of 126

 287                                       Product:    PHAN0010752,   Early    Dave
                                           Noseball    HE000543       2000s    Raymond




 288                                       Product:    PHAN0010000,   2015     Phillies
                                           One-Man     PHAN0001209
                                           Band DVD




 289                                       Product:    PHAN0011552             Forever
                                           Ornament    at                      Collectibles
                                                       PHAN0011565             (FOCO)




 290                                       Product:    PHAN0011573    2010     The Memory
                                           Ornament                            Company




                                               91
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
P URSUANT TO PROTECTIVE ORDER
            Case 1:19-cv-07239-VM-SN Document 127-23 Filed 12/10/20 Page 93 of 126

 291                                       Product:    PHAN0001253    2012     Kurt Adler
                                           Ornament




 292                                       Product:    PHAN0001199,   2008     BDA Inc.
                                           Paintable   PHAN0009989
                                           Phanatic




 293                                       Product:    PHAN0011498    2014     Legendary
                                           Painting                            Sports Prints
                                           Print                               (Daniel
                                                                               Duffey)




 294                                       Product:    PHAN0011480    2019     Gallery 1988
                                           Painting                            (Beau
                                           Print                               Berkley)




                                               92
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
P URSUANT TO PROTECTIVE ORDER
            Case 1:19-cv-07239-VM-SN Document 127-23 Filed 12/10/20 Page 94 of 126

 295                                       Product:      PHAN0011399,   2010   The Emblem
                                           Patch         PHAN0011400,          Source
                                                         PHAN0011403,
                                                         PHAN0011570
                                                         at
                                                         PHAN0011571




 296                                       Product:      PHAN0011399,   2011   The Emblem
                                           Patch         PHAN0011401,          Source
                                                         PHAN0011403,
                                                         PHAN0011570




 297                                       Product:      PHAN0011399,   2013   The Emblem
                                           Patch Baby    PHAN0011402,          Source
                                                         PHAN0011403,
                                                         PHAN0011570
                                                         at
                                                         PHAN0011572


 298                                       Product:      PHAN0011396,   2019   The Emblem
                                           Patches Set   PHAN0011397,          Source
                                                         PHAN0011398




                                               93
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
P URSUANT TO PROTECTIVE ORDER
            Case 1:19-cv-07239-VM-SN Document 127-23 Filed 12/10/20 Page 95 of 126

 299                                       Product:    PHAN0011337,   2007     Wincraft
                                           Pencils     PHAN0011338,
                                                       PHAN0011339,
                                                       PHAN0011340,
                                                       PHAN0011590
                                                       at
                                                       PHAN0011592




 300                                       Product:    PHAN0001048,   1986     Len Epstein
                                           Pennant     PHAN0001049,
                                                       PHAN0001050,
                                                       PHAN0001052




 301                                       Product:    PHAN0011590    2019     Wincraft
                                           Pennant     at
                                                       PHAN0011597




                                               94
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
P URSUANT TO PROTECTIVE ORDER
            Case 1:19-cv-07239-VM-SN Document 127-23 Filed 12/10/20 Page 96 of 126

 302                                       Product: Pez   PHAN0009483    2010   PEZ
                                           Dispenser




 303                                       Product:       PHAN0001222,
                                           Phanta Claus   HE002240
                                           Figurine




 304                                       Product:       PHAN0011544           PhotoFile
                                           PhotoFile




                                               95
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
P URSUANT TO PROTECTIVE ORDER
            Case 1:19-cv-07239-VM-SN Document 127-23 Filed 12/10/20 Page 97 of 126

 305                                       Product:    PHAN0011544             PhotoFile
                                           PhotoFile   at
                                                       PHAN0011545




 306                                       Product:    PHAN0011544             PhotoFile
                                           PhotoFile   at
                                                       PHAN0011547




 307                                       Product:    PHAN0011544   2008      PhotoFile
                                           PhotoFile   at
                                                       PHAN0011546




                                               96
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
P URSUANT TO PROTECTIVE ORDER
            Case 1:19-cv-07239-VM-SN Document 127-23 Filed 12/10/20 Page 98 of 126

 308                                       Product:      PHAN0011544    2008   PhotoFile
                                           PhotoFile     at
                                                         PHAN0011548




 309                                       Product:      PHAN0000739    1988   Len Epstein
                                           Phun Book




 310                                       Product:      PHAN0000761,   1993   Len Epstein
                                           Phun Book 2   PHAN0001434,
                                                         PHAN0006570,
                                                         PHAN0006627




                                               97
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
P URSUANT TO PROTECTIVE ORDER
            Case 1:19-cv-07239-VM-SN Document 127-23 Filed 12/10/20 Page 99 of 126

 311                                       Product:     PHAN0001208,   2014    Forever
                                           Phun Glasses PHAN0009999            Collectibles
                                                                               (FOCO)




 312                                       Product:     PHAN0001256    2012    Forever
                                           Piggy Bank                          Collectibles
                                                                               (FOCO)




 313                                       Product:     PHAN0009491    2010    BDA Inc.
                                           Pillow




 314                                       Product:     PHAN0001257,   2012    Fabrique
                                           Pillow       PHAN0001258,           Innovations
                                                        PHAN0011451
                                                        at
                                                        PHAN0011460-
                                                        PHAN0011461




                                               98
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
P URSUANT TO PROTECTIVE ORDER
           Case 1:19-cv-07239-VM-SN Document 127-23 Filed 12/10/20 Page 100 of 126

 315                                       Product: PJ    PHAN0011317,          College
                                           Pants          PHAN0011318,          Concepts
                                                          PHAN0011319,          Sport
                                                          PHAN0011320,
                                                          PHAN0011321,
                                                          PHAN0011448




 316                                       Product:       PHAN0011575    2019   The Topps
                                           Playing Card                         Company




 317                                       Product:       PHAN0011575    2019   The Topps
                                           Playing Card   at                    Company
                                                          PHAN0011576




                                               99
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
P URSUANT TO PROTECTIVE ORDER
           Case 1:19-cv-07239-VM-SN Document 127-23 Filed 12/10/20 Page 101 of 126

 318                                       Product:       PHAN0011575   2019   The Topps
                                           Playing Card   at                   Company
                                                          PHAN0011577




 319                                       Product:       PHAN0011575   2019   The Topps
                                           Playing Card   at                   Company
                                                          PHAN0011578




 320                                       Product:       PHAN0011575   2019   The Topps
                                           Playing Card   at                   Company
                                                          PHAN0011579




                                              100
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
P URSUANT TO PROTECTIVE ORDER
           Case 1:19-cv-07239-VM-SN Document 127-23 Filed 12/10/20 Page 102 of 126

 321                                       Product:       PHAN0011575   2019   The Topps
                                           Playing Card   at                   Company
                                                          PHAN0011581




 322                                       Product:       PHAN0011575   2019   The Topps
                                           Playing Card   at                   Company
                                                          PHAN0011582




 323                                       Product:       PHAN0011575   2019   The Topps
                                           Playing Card   at                   Company
                                                          PHAN0011583




                                              101
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
P URSUANT TO PROTECTIVE ORDER
           Case 1:19-cv-07239-VM-SN Document 127-23 Filed 12/10/20 Page 103 of 126

 324                                       Product:       PHAN0011575   2019   The Topps
                                           Playing Card   at                   Company
                                                          PHAN0011585




 325                                       Product:       PHAN0011575   2019   The Topps
                                           Playing Card   at                   Company
                                                          PHAN0011587




 326                                       Product:       PHAN0011575   2019   The Topps
                                           Playing Card   at                   Company
                                                          PHAN0011588




                                              102
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
P URSUANT TO PROTECTIVE ORDER
           Case 1:19-cv-07239-VM-SN Document 127-23 Filed 12/10/20 Page 104 of 126

 327                                       Product:   PHAN0001223
                                           Plush




 328                                       Product:   PHAN0011322,            Forever
                                           Plush      PHAN0011322,            Collectibles
                                                      PHAN0011323,            (FOCO)
                                                      PHAN0011324,
                                                      PHAN0011325,
                                                      PHAN0011326,
                                                      PHAN0011362,
                                                      PHAN0011363,
                                                      PHAN0011364,
                                                      PHAN0011365,
                                                      PHAN0011366,
                                                      PHAN0011367,
                                                      PHAN0011368,
                                                      PHAN0011552
                                                      at
                                                      PHAN0011566


 329                                       Product:   PHAN0011352,            Forever
                                           Plush      PHAN0011353,            Collectibles
                                                      PHAN0011354,            (FOCO)
                                                      PHAN0011355,
                                                      PHAN0011356,
                                                      PHAN0011357,
                                                      PHAN0011358,
                                                      PHAN0011359,
                                                      PHAN0011360,
                                                      PHAN0011361




                                               103
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
P URSUANT TO PROTECTIVE ORDER
           Case 1:19-cv-07239-VM-SN Document 127-23 Filed 12/10/20 Page 105 of 126

 330                                       Product:   PHAN0011552             Forever
                                           Plush      at                      Collectibles
                                                      PHAN0011558             (FOCO)




 331                                       Product:   PHAN0001190,   1998     BDA Inc.
                                           Plush      PHAN0009980




 332                                       Product:   PHAN0001259    2003     Idea Factory
                                           Plush




                                               104
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
P URSUANT TO PROTECTIVE ORDER
           Case 1:19-cv-07239-VM-SN Document 127-23 Filed 12/10/20 Page 106 of 126

 333                                       Product:   PHAN0012097    2007     Idea Factory
                                           Plush      at
                                                      PHAN0012131-
                                                      PHAN0012140




 334                                       Product:   PHAN0012097    2008     Idea Factory
                                           Plush      at
                                                      PHAN0012131-
                                                      PHAN0012140




 335                                       Product:   PHAN0001257    2010     Idea Factory
                                           Plush      PHAN0001259




                                               105
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
P URSUANT TO PROTECTIVE ORDER
           Case 1:19-cv-07239-VM-SN Document 127-23 Filed 12/10/20 Page 107 of 126

 336                                       Product:   PHAN0012097    2010     Idea Factory
                                           Plush      at
                                                      PHAN0012109




 337                                       Product:   PHAN0011451    2011     Fabrique
                                           Plush      at                      Innovations
                                                      PHAN0011462-
                                                      PHAN0011464




 338                                       Product:   PHAN0011451    2012     Fabrique
                                           Plush      at                      Innovations
                                                      PHAN0011453




                                               106
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
P URSUANT TO PROTECTIVE ORDER
           Case 1:19-cv-07239-VM-SN Document 127-23 Filed 12/10/20 Page 108 of 126

 339                                       Product:     PHAN0001262    2015   Bleacher
                                           Plush                              Creatures




 340                                       Product:     PHAN0001261    2017   Twins
                                           Plush                              Enterprises




 341                                       Product:     PHAN0011552    2019   Forever
                                           Plush        at                    Collectibles
                                                        PHAN0011556           (FOCO)




 342                                       Product:      PHAN0011552   2019   Forever
                                           Plush 14 Inch at                   Collectibles
                                           Plush         PHAN0011557          (FOCO)




                                               107
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
P URSUANT TO PROTECTIVE ORDER
           Case 1:19-cv-07239-VM-SN Document 127-23 Filed 12/10/20 Page 109 of 126

 343                                       Product:       PHAN0011451    2012   Fabrique
                                           Plush                                Innovations
                                           Baseball Egg
                                           Phanatic




 344                                       Product:       PHAN0011451    2012   Fabrique
                                           Plush          at                    Innovations
                                           Baseball-      PHAN0011454-
                                           Shaped         PHAN0011455
                                           Phanatic
                                           Orbiez




 345                                       Product:       PHAN0011451    2012   Fabrique
                                           Plush Head     at                    Innovations
                                                          PHAN0011459




                                               108
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
P URSUANT TO PROTECTIVE ORDER
           Case 1:19-cv-07239-VM-SN Document 127-23 Filed 12/10/20 Page 110 of 126

 346                                       Product:      PHAN0001192,   2000   BDA Inc.
                                           Plush Phred   PHAN0009982




 347                                       Product:      PHAN0011552    2019   Forever
                                           Plush Puffz   at                    Collectibles
                                                         PHAN0011555           (FOCO)




 348                                       Product:      PHAN0011438,   2019   Forever
                                           Plush         PHAN0011439           Collectibles
                                           Smusherz                            (FOCO)




 349                                       Product:      PHAN0011434,   2016   Forever
                                           Plush Studd   PHAN0011435           Collectibles
                                                                               (FOCO)




                                               109
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
P URSUANT TO PROTECTIVE ORDER
           Case 1:19-cv-07239-VM-SN Document 127-23 Filed 12/10/20 Page 111 of 126

 350                                       Product:   PHAN0001191,   1999     BDA Inc.
                                           Plush      PHAN0009981
                                           Tropical




 351                                       Product:   PHAN0001224    2015     Funko
                                           Pop!
                                           Phanatic




 352                                       Product:   PHAN0011477    2018     Funko
                                           Pop!
                                           Phanatic




                                               110
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
P URSUANT TO PROTECTIVE ORDER
           Case 1:19-cv-07239-VM-SN Document 127-23 Filed 12/10/20 Page 112 of 126

 353                                       Product:   PHAN0009369,   2016     Hog Wild
                                           Popper     PHAN0010803,
                                                      HE001054




 354                                       Product:   PHAN0012524    2018     Trends
                                           Poster




 355                                       Product:   PHAN0011480    2019     Gallery 1988
                                           Poster     at                      (Jen Taylor)
                                                      PHAN0011481




                                               111
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
P URSUANT TO PROTECTIVE ORDER
           Case 1:19-cv-07239-VM-SN Document 127-23 Filed 12/10/20 Page 113 of 126

 356                                       Product:        PHAN0011480   2019   Gallery 1988
                                           Poster          at                   (Tom
                                                           PHAN0011482          Whalen)




 357                                       Product:        PHAN0012525   2019   Rawlings
                                           Quick Toss
                                           Softee




 358                                       Product: Silk   PHAN0011539   2019   The
                                           Touch           at                   Northwest
                                           Throw           PHAN0011541          Company




                                               112
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
P URSUANT TO PROTECTIVE ORDER
           Case 1:19-cv-07239-VM-SN Document 127-23 Filed 12/10/20 Page 114 of 126

 359                                       Product:        PHAN0011437,   2019   ISlide
                                           Slide Sandals   PHAN0011483




 360                                       Product:        PHAN0012526           Forever
                                           Snap                                  Collectibles
                                           Bracelet                              (FOCO)




 361                                       Product:        PHAN0010001    2015   BDA Inc.
                                           Socks




                                               113
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
P URSUANT TO PROTECTIVE ORDER
           Case 1:19-cv-07239-VM-SN Document 127-23 Filed 12/10/20 Page 115 of 126

 362                                       Product:       PHAN0001255   2017   Stance Socks
                                           Socks 2




 363                                       Product:       PHAN0012386   2017   Index
                                           Solar Bobble   at                   Promotions
                                                          PHAN0012406




                                               114
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
P URSUANT TO PROTECTIVE ORDER
           Case 1:19-cv-07239-VM-SN Document 127-23 Filed 12/10/20 Page 116 of 126

 364                                       Product:       PHAN0011451    2012   Fabrique
                                           Star Lamp      at                    Innovations
                                                          PHAN0011456-
                                                          PHAN0011458




 365                                       Product:       PHAN0012327    2016   National
                                           Stationary                           Design
                                           Set




 366                                       Product:       HE000150,      2005   Build-a-Bear
                                           Super Hero     HE000620,             Workshop
                                           Phanatic       HE000621,
                                           Build-a-Bear   HE000622,
                                                          HE000623,
                                                          HE000760




 367                                       Product:       HE000025,      2005   Idea Factory
                                           Super Hero     PHAN0001197,
                                           Phanatic       PHAN0009987
                                           Plush




                                               115
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
P URSUANT TO PROTECTIVE ORDER
           Case 1:19-cv-07239-VM-SN Document 127-23 Filed 12/10/20 Page 117 of 126

 368                                       Product:       PHAN0011369,   2018   Wincraft
                                           Team Puzzle    PHAN0011370,
                                                          PHAN0011371,
                                                          PHAN0011372,
                                                          PHAN0011590
                                                          at
                                                          PHAN0011641




 369                                       Product:       PHAN0011341,   2018   Wincraft
                                           Temporary      PHAN0011342,
                                           Tattoos        PHAN0011343,
                                                          PHAN0011590
                                                          at
                                                          PHAN0011639




 370                                       Product: The   PHAN0011760,   2006   Phillies
                                           Phillie        PHAN0011904
                                           Phanatic
                                           Goes
                                           Hollywood
                                           DVD




                                              116
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
P URSUANT TO PROTECTIVE ORDER
           Case 1:19-cv-07239-VM-SN Document 127-23 Filed 12/10/20 Page 118 of 126

 371                                       Product:      PHAN0009995,   2012   Phillies
                                           Time          PHAN0001205
                                           Travelin’
                                           DVD




 372                                       Product:      PHAN0001055,   1991
                                           Travel Cup    PHAN0001056,
                                                         PHAN0001057,
                                                         PHAN0001058,
                                                         PHAN0001059,
                                                         PHAN0001060




 373                                       Product: T-   PHAN0001105,   1986   Len Epstein
                                           Shirt         PHAN0001106,
                                                         PHAN0001107,
                                                         PHAN0001108




                                               117
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
P URSUANT TO PROTECTIVE ORDER
           Case 1:19-cv-07239-VM-SN Document 127-23 Filed 12/10/20 Page 119 of 126

 374                                       Product: T-   PHAN0001119,   1992   Harrison /
                                           Shirt         PHAN0001120,          Erickson
                                                         PHAN0001121,
                                                         PHAN0001122,
                                                         HE000114,
                                                         HE000533,
                                                         HE000534




 375                                       Product: T-   PHAN0009468,   2011   Harrison /
                                           Shirt         PHAN0009476,          Erickson
                                                         PHAN0009991,
                                                         PHAN0001201
                                                         HE000026,
                                                         HE000500




 376                                       Product: T-   PHAN0001204,   2013   BWM Global
                                           Shirt         PHAN0009994




                                               118
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
P URSUANT TO PROTECTIVE ORDER
           Case 1:19-cv-07239-VM-SN Document 127-23 Filed 12/10/20 Page 120 of 126

 377                                       Product: T-   PHAN0011441           5th & Ocean
                                           Shirt 1980    at
                                           World         PHAN0011443
                                           Champs




 378                                       Product: T-   PHAN0011449           Dynasty
                                           Shirt Baby
                                           Fan




 379                                       Product: T-   PHAN0001115,   1988   Len Epstein
                                           Shirt Bench   PHAN0001116,
                                                         PHAN0001117,
                                                         PHAN0001118




                                               119
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
P URSUANT TO PROTECTIVE ORDER
           Case 1:19-cv-07239-VM-SN Document 127-23 Filed 12/10/20 Page 121 of 126

 380                                       Product: T-     PHAN0001103,   1994   Harrison /
                                           Shirt           PHAN0001104           Erickson
                                           Camera
                                           Ready




 381                                       Product: T-     PHAN0001225,          Soft as a
                                           Shirt Classic   PHAN0011549           Grape
                                           Pose 2008




 382                                       Product: T-     PHAN0011441    2019   5th & Ocean
                                           Shirt           at
                                           Diagonal        PHAN0011444




                                               120
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
P URSUANT TO PROTECTIVE ORDER
           Case 1:19-cv-07239-VM-SN Document 127-23 Filed 12/10/20 Page 122 of 126

 383                                       Product: T-    HE000525      1993   Harrison /
                                           Shirt Get                           Erickson
                                           Behind ‘Em




 384                                       Product: T-    PHAN0012527          Outerstuff
                                           Shirt Girls




 385                                       Product: T-    PHAN0012528          Outerstuff
                                           Shirt Infant




                                               121
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
P URSUANT TO PROTECTIVE ORDER
           Case 1:19-cv-07239-VM-SN Document 127-23 Filed 12/10/20 Page 123 of 126

 386                                       Product: T-    PHAN0012507         Antigua
                                           Shirt Ladies




 387                                       Product: T-    PHAN0001113,        Len Epstein
                                           Shirt Soda     PHAN0001114




 388                                       Product: T-    PHAN0012529         Outerstuff
                                           Shirt
                                           Toddler




 389                                       Product: T-    PHAN0012530         Outerstuff
                                           Shirt
                                           Toddler




                                               122
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
P URSUANT TO PROTECTIVE ORDER
           Case 1:19-cv-07239-VM-SN Document 127-23 Filed 12/10/20 Page 124 of 126

 390                                       Product: T-    PHAN0012535          New Era
                                           Shirt Youth




 391                                       Product: T-    PHAN0012534          New Era
                                           Shirt Youth




 392                                       Product:       PHAN0012531          The Memory
                                           Tumbler                             Company




 393                                       Product: Vet   PHAN0001414   2003   Teri Dimon &
                                           Coloring                            Tony Andrade
                                           Book




                                               123
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
P URSUANT TO PROTECTIVE ORDER
           Case 1:19-cv-07239-VM-SN Document 127-23 Filed 12/10/20 Page 125 of 126

 394                                       Product:   PHAN0011733    2005     BWM Global
                                           Whammy
                                           Hand




 395                                       Product:   PHAN0011445    2019     Antigua
                                           Women’s
                                           Tank




 396                                       Product:   PHAN0012523             Winning
                                           Wool                               Streak
                                           Pennant




 397                                       Product:   PHAN0011539    2019     The
                                           Woven                              Northwest
                                           Jacquard                           Company




                                               124
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
P URSUANT TO PROTECTIVE ORDER
           Case 1:19-cv-07239-VM-SN Document 127-23 Filed 12/10/20 Page 126 of 126

 398                                       Product:     PHAN0011429,   2019   Boelter /
                                           Yard         PHAN0011589           Topperscot
                                           Inflatable




 399                                       Product:     PHAN0012536           Zippo
                                           Zippo




                                               125
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
P URSUANT TO PROTECTIVE ORDER
